848 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leevester PENNINGTON, Plaintiff-Appellant,v.Stephen GOSSELIN;  John Harkness, Charles Ellis;  KirkKande;  Robert Brown, Defendants.
No. 88-1252.
United States Court of Appeals, Sixth Circuit.
May 23, 1988.

1
Before KEITH and WELLFORD, Circuit Judges, and ODELL HORTON, Chief District Judge.*

ORDER

2
This pro se plaintiff appeals a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He now moves for the appointment of counsel.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the magistrate's report and recommendation, as subsequently adopted in full by the district court, the motion for appointment of counsel is hereby denied and the final judgment entered February 22, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Odell Horton, Chief U.S. District Judge for the Western District of Tennessee, sitting by designation